COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Bryan Buchanan v. Matthew McEneny and Ken Black
Appellate case number:       01-18-00530-CV
Trial court case number:     2016-87311
Trial court:                 55th District Court of Harris County

       Appellant, Bryan Buchanan, has filed a notice of appeal of the trial court’s final
judgment signed on May 15, 2018. A reporter’s record was due to be filed by July 16,
2018. On November 8, 2018, the court reporter responsible for preparing the reporter’s
record requested an extension of time to file the reporters’ record, stating that “[t]he
deposit is in the mail to [her].” We granted the request and extended the time to
December 10, 2018. When no reporter’s record was filed, we ordered the court reporter,
or substitute court reporter, to file the reporter’s record no later than January 11, 2019. No
reporter’s record has been filed, and the court reporter has not otherwise responded to this
Court’s order.
       Accordingly, appellant shall pay, or make arrangements to pay, for preparation of
the reporter’s record, and shall provide written proof to the Clerk of this Court that he has
paid, or made arrangements to pay, for the reporter’s record no later than 30 days from
the date of this order. Further, Gina Jackson, the official court reporter, or substitute court
reporter, no later than 30 days from the date of this order, shall file a reporter’s record in
this appeal or notify the Clerk of this Court of the status of the arrangements for
preparation of the reporter’s record.
       Absent a timely response, the Court may require appellant to file his brief and will
consider and decide the appeal on those issues or points that do not require a reporter’s
record for a decision. See TEX. R. APP. P. 37.3(c).
       It is so ORDERED.

Judge’s signature: /s Russell Lloyd
                    Acting individually        Acting for the Court

Date: ___February 21, 2019___